THOMAS, District Judge.
The plaintiff-should serve a bill of particulars respecting the statements in subdivision 10 of the complaint, showing what portions of plaintiff’s said “article or treatise, or what purported to be the same,” the defendant did publish, and showing also the portion of the publication prepared by others, and the name or names of persons connected therewith. To comply with this order, the plaintiff? should point out headings and divisions of the matter that the plaintiff claims as his own, for the purpose of Identifying them, although such matter may, in the hands of the publisher, have been subjected to changes, and should in a similar manner identify the published matter prepared by others, and the names connected therewith as the article was published. Moreover, the plaintiff should particularize, in connection with subdivision 13 of the complaint, respecting “statements and authorities which plaintiff desired to add to his incompleted manuscript,” and “respecting matter prepared and written by plaintiff as a part of said article.” It will be regarded as a sufficient compliance with the order in such regard, should the plaintiff state the topic or topics by Identifying them by the subdivision heading most immediate thereto, in connection with which the *1023“statements and authorities’-' were desired to be added, and from which “the matter prepared and. written by plaintiff as a part of said article” was omitted, as alleged in such subdivision.